Per Curiam.

This was an action by the landlord to recover premises for his own personal use. The learned trial court being of the opinion that the facts presented such a case for the landlord that a verdict in favor of the tenant would be contrary to the evidence, has directed a verdict.
In our opinion the facts do not bear such a construction. There ■was repeated testimony indicating that the landlord would allow the tenant to remain, upon payment of two dollars a month increased rental. This alone presented a fair question for the jury. In addition to that it was testified, in order to show the landlord’s fairness and good faith in the matter, that he had offered the tenant another apartment in the building at the same rental that the tenant was then paying. In view, however, of the fact that the apartment thus offered was on the fourth floor and consisted of four rooms whereas the tenant occupied an apartment on the second floor of five rooms, this was an indirect method of increasing the rent from six dollars and sixty cents to seven dollars and fifty cents per room and instead of being probative of the good faith of the landlord it might have had exactly the opposite effect. To say the least, therefore, there was a fair question for the jury as to the landlord’s good faith, and the direction of a verdict was error which requires the final order to be reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Burnt, Mullan and Levy, JJ.
Order reversed and new trial ordered.